By the Chancellor.

The creditors of Richard Anderson are entitled to the proceeds of his estate, in the hands of the Commissioners, who made sale of the same, under a former decree of this Court, since which several creditors have been admitted as plaintiffs, upon filing their bills, and agreeing to contribute to the expenses of the suit: they are all equally interested in having a speedy report from the Commissioner, attended with as little expense as possible ; and, as there can be no doubt but that in a scuffle among creditors about funds, they will sufficiently guard the interests of each other, I conceive that this case forms an exception to every other class of cases, and that a creditor, under such circumstances, may at once go before the Commissioner, and have his claim stated, subject to exceptions, as in other cases.